Citation Nr: 1411494	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-38 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a separate and ratable disability of the upper back.

2.  Entitlement to service connection for right foot disability.

3.  Entitlement to service connection for left foot disability.

4.  Entitlement to service connection for right ankle disability.

5.  Entitlement to service connection for left ankle disability.

6.  Entitlement to an increased rating for spondylosis of the lumbar spine, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In April 2008, the RO denied service connection for left foot and left ankle disabilities.  The Veteran was notified the next month.  In June 2008, the Veteran stated that he wanted to "reopen" a claim for service connection for a left ankle disability.  He also claimed service connection for a left foot disability.  Although he used the term "reopen" (and evidently the RO reopened his claim and reviewed it on a de novo basis according to the December 2008 rating action), the Board construes his June 2008 statement as a notice of disagreement (NOD).  Therefore, as listed on the title page, the Board will review the issues on a de novo basis.

In July 2013, the Veteran testified at a video conference before a Veterans Law Judge (VLJ).  

The Board is denying service connection for disabilities of the upper back and right ankle.  The remaining claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A separate and ratable disability of the upper back is not established by the evidence of record.

2.  There is no competent and credible evidence of an underlying chronic disability involving the right ankle besides the Veteran's report of pain.


CONCLUSIONS OF LAW

1.  The Veteran does not have a separate and ratable chronic disability of the upper back as a result or consequence of disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The Veteran does not have a chronic disability of the right ankle as a result or consequence of disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of letters sent to the Veteran in January and July 2008 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, notice of the evidence and information necessary to establish a disability rating and an effective date is not necessary.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His STRs, VA and private treatment records, and lay statements have been obtained.  The Veteran was provided with a VA examination in July 2008.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the claims file and contains clear conclusions connected to supporting data by a reasoned medical explanation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In July 2013, the Veteran testified at a video conference before a Veterans Law Judge (VLJ).  The VLJ and the Veteran's representative asked specific questions, directed at identifying the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  A review of the hearing transcript and the evidence of record show that the Veteran was apprised of the evidence needed to substantiate his claims.  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. §3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Merits of the Claims

The Veteran contends that he currently has disabilities of the right ankle and upper back that result from his service connected disability of the lumbar spine.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131 38 C.F.R. § 3.303(a).

Service connection may be established either by showing direct incurrence or aggravation in service or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See McQueen v. West, 13 Vet. App. 237 (1999).

In light of the Veteran's contentions a VA examination was conducted in July 2008.  After examination and diagnostic testing the VA examiner commented on the Veteran's variously claimed disabilities.  In regard to a right ankle disability, the examiner concluded that given the lack of pathology on the most recent radiological studies, both magnetic resonance imaging (MRI) and X-ray, there was no specific diagnosable condition.  The examiner noted there was no evidence of illness, injury, or disease while in service.

Regarding the upper back, there were noted degenerative changes of the thoracic spine.  The examiner indicated that the Veteran's symptoms of muscle pain were secondary to deconditioning in a moderately obese individual.  Furthermore, the VA examiner noted that these symptoms were considered when rating his service-connected lumbar spine disability.  See Schedule for Rating Disabilities.  The examiner concluded that there was no separate ratable disability of the thoracic spine.  Additionally, a VA examiner in July 2009 noted that the Veteran right shoulder complaints (which he sometimes associates with his upper back complaints) were consistent with compression syndrome of the ulnar median nerve.  Again, the VA examiner concluded that there was no separate ratable disability; and the Veteran is separately rated for his ulnar and median nerve disability.    

As explained, the most fundamental requirement for any claim for service connection is that the Veteran has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating 
VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

There is no competent evidence of a current disability upon which to predicate a grant of service connection for disabilities of the upper back and right ankle.  In this regard, the Veteran has neither provided nor identified any medical evidence showing a diagnosable right ankle disability.  Furthermore his upper back complaints are already considered when rating his lumbar spine disability.  

He is competent to report having experienced pain in his right ankle or muscle pain and discomfort of the upper back and competent to make this proclamation absent any supporting contemporaneous medical evidence such as treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, a determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran is not competent from a medical point of view to challenge the findings or rather in this case, the lack of findings regarding a right ankle disability or a separate ratable upper back disability. 

For these reasons and bases, the claims are denied. 


ORDER

Service connection for a separate and ratable disability of the upper back is denied.

Service connection for a right ankle disability is denied.


REMAND

A VA examination is needed to determine whether the Veteran has either a left foot or left ankle disability, or both.  If he does have diagnosable disabilities, opinion is needed to determine whether either disability was incurred or aggravated during military service; or in the alternative, aggravated by any service connected disability.  The examiner should also comment on whether the right foot plantar calcaneal spur (which the July 2008 VA examiner indicated had associated functional impairment) is aggravated by any service connected disability.    

At his hearing, the Veteran reported that his low back symptoms have worsened since the most recent VA examination in January 2013.  He indicates that he now has urinary and bowel dysfunction associated with his low back disability, which he specifically denied at the most recent January 2013 VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any additional healthcare provider who has treated him for his claimed disabilities.  After securing any necessary authorization from him, by way of completion and submission of VA Form 21-4142, obtain all identified treatment records that are not already in the claims file to include any VA treatment reports since May 2013.  He also must be appropriately notified if unable to obtain any identified records.

2.  After obtaining all additional records as requested above, the Veteran should be afforded a VA examination to determine the severity of his service-connected lumbar spine disability.  The medical examination should be broad enough to cover all diseases, injuries, and residual conditions which are suggested by the Veteran's complaints, symptoms or findings to be associated with his service-connected disability at the time of examination.  It should be determined whether there is any objective evidence of functional limitation due to pain caused by a service-connected disability.  If so, that limitation should be set forth in detail.  All complaints or symptoms having a medical cause should be covered by a definite diagnosis to include bowel and urinary dysfunction.  

In so doing, the physician should also provide a medical nexus opinion concerning whether the right foot calcaneal, as well as any left foot or left ankle disability (if diagnosed) is the result of the any injury or trauma that he may have sustained during service (to include March 1977 left ankle contusion and abrasion).  The examiner should also consider in the alternative whether any claimed disability is secondary to, i.e., proximately due to, the result of, or chronically aggravated by his already service-connected lumbar spine disability.  

In this regard, the examiner must consider the Veteran's lay statements regarding any alleged injury in service, both insofar as its occurrence and the symptoms (chronic pain, etc.) he purportedly has experienced during the years since.  

The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other history.

The examiner must discuss the medical rationale for the opinion, irrespective of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file to support conclusions.

The Veteran is hereby advised that failure to report for this scheduled examination, without good cause, may have detrimental consequences on the pending claims.  38 C.F.R. § 3.655.

3.  Thereafter, the RO should readjudicate the issues in appellate status.  If the benefits sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


